344 F.2d 1016
UNITED STATES of America, Petitioner-Appellee,v.Harry G. SILVERSTEIN, Respondent-Appellant.
No. 470.
Docket 29538.
United States Court of Appeals Second Circuit.
Argued April 29, 1965.
Decided May 11, 1965.

Stephen Charnas, Asst. U. S. Atty., New York City (Robert M. Morgenthau, U. S. Atty., for the Southern District of New York, and Laurence Vogel, Asst. U. S. Atty., New York City, on the brief), for petitioner-appellee.
Jules Ritholz, New York City (Boris Kostelanetz and Raymond Rubin, Corcoran, Kostelanetz & Gladstone, New York City, on the brief), for respondent-appellant.
Before LUMBARD, Chief Judge, and FRIENDLY and ANDERSON, Circuit Judges.
PER CURIAM:


1
We affirm the order of the District Court for the Southern District of New York which directed Harry G. Silverstein to comply with an Internal Revenue summons and to produce the book and records of two real estate syndicates, Model City B Associates and Model City C Associates. We agree with the reasons stated by Judge Bryan in his opinion, reported at 237 F.Supp. 446 (1965). As Judge Bryan pointed out, the real estate syndicates here involved are very similar to the real estate syndicates involved in the earlier case of United States v. Silverstein, 210 F.Supp. 401 (1962), aff'd by us, 314 F.2d 789, cert. denied, 374 U.S. 807, 83 S.Ct. 1696, 10 L.Ed.2d 1031 (1963), where Judge Tyler directed this same respondent to produce the records of those syndicates.